          Case 2:21-mj-03005-DUTY Document 1 Filed 06/24/21 Page 1 of 9 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                              UNITED STATES DISTRICT COURT
                                                                                                     LODGED
                                                         for the                              CLERK, U.S. DISTRICT COURT




                                            Central District of California                    6/24/2021
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                                         JB
                                                                                            BY: ____________BB______ DEPUTY
 United States of America

                 v.
                                                                   Case No.      2:21-mj-03005-DUTY
 SAMUEL JAMES BROWN,

                 Defendant(s)
                                                                                                             JUNE 24, 2021

                           CRIMINAL COMPLAINT BY TELEPHONE                                                             AF


                          OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of June 23, 2021, in the county of Los Angeles in the Central District of California, the

defendant(s) violated:

           Code Section                                            Offense Description

           18 U.S.C. § 2250(a)                                     Failure to Register Under the Sex
                                                                   Offender Registration and Notification
                                                                   Act

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                                    /s/ Leonel Luna
                                                                                 Complainant’s signature

                                                                          Leonel Luna, Deputy U.S. Marshal
                                                                                  Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                June 24, 2021
                                                                                     Judge’s signature

 City and state: Los Angeles, California                               Hon. $OND6DJDU, U.S. Magistrate Judge
                                                                                  Printed name and title

AUSA: Maria Elena Stiteler (x6148)
 Case 2:21-mj-03005-DUTY Document 1 Filed 06/24/21 Page 2 of 9 Page ID #:2



                                AFFIDAVIT

I, Leonel Luna, being duly sworn, declare and state as follows:

                       I. PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against SAMUEL JAMES BROWN, also

known as SAMUEL J. BROWN (“BROWN”), for a violation of Title 18,

United States Code, Section 2250(a): Failure to Register Under

the Sex Offender Registration and Notification Act (“SORNA”).

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT

     3.      I am a Deputy U.S. Marshal (“DUSM”) with the United

States Marshal Service (“USMS”), and have been so employed since

December 2010.    I am currently assigned to the Sex Offenders

Investigative Branch in the Los Angeles Office, Central District

of California.    During the twenty-five weeks of training I

completed at the Federal Law Enforcement Training Center in

Glynco, Georgia, I received specific training in the areas of

fugitive apprehension, interviews, interrogations, affidavit
 Case 2:21-mj-03005-DUTY Document 1 Filed 06/24/21 Page 3 of 9 Page ID #:3



writing and legal matters, to include searches and seizures.

Prior to becoming a DUSM, I was employed as a Detention and

Removal Officer (“DRO”) for Immigration and Customs Enforcement

of Homeland Security.     As a DRO, I attended a law enforcement

academy for a total of thirteen weeks and I received extensive

training in immigration law and investigations.

     4.    During my employment as a DUSM, I have conducted and

participated in numerous investigations of criminal activity and

fugitive apprehension.     My responsibilities include

investigating individuals who are convicted sex offenders who

have failed to register as required by SORNA, and I have

conducted numerous investigations of individuals who are in

violation of sex offender registration statutes.

                    III. SUMMARY OF PROBABLE CAUSE

     5.    On July 21, 2000, BROWN was convicted in the United

States District Court in the Western District of Texas of five

counts of violating 18 U.S.C. § 2252A(a)(2)(A) - Receiving Child

Pornography.   As a result of these convictions, BROWN is

required to register as a sex offender.        BROWN was warned at

least twice about his duty to register as a sex offender.

First, on or about February 5, 2003, BROWN was notified that he

was subject to registration as a sex offender in any state in

which he resided.    Second, on or about October 4, 2004, when

BROWN registered as a sex offender in Zavala County, Texas, he

signed a form that notified him of his registration obligations,

including that he had an annual duty to register in Texas.

BROWN never registered again in Texas, and a Texas state warrant
 Case 2:21-mj-03005-DUTY Document 1 Filed 06/24/21 Page 4 of 9 Page ID #:4



was issued for his arrest in 2016 for this failure.          BROWN moved

to California in approximately October 2013, and has not

registered as a sex offender with his local police department,

nor at any other police department in California.

     6.    On June 23, 2021, Homeland Security Investigations

(“HSI”) and USMS agents executed a federal search warrant on

BROWN’s residence seeking evidence of child pornography and

SORNA violations.    During the execution of the search warrant,

BROWN admitted that he possessed thousands of videos containing

child pornography and confirmed that he had registered as a sex

offender only once, in Zavala County, Texas, in 2004.          Moreover,

BROWN stated to agents executing the search warrant that if he

was not arrested, he would immediately flee, and suggested that

he would flee to a country that does not extradite to the United

States.

                  IV.   STATEMENT OF PROBABLE CAUSE

     7.    Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own
knowledge of the investigation, I am aware of the following:

     A.    BROWN’s Conviction for Receiving Child Pornography and
           Registration Requirement

     8.    As I understand from having reviewed BROWN’s criminal

history report, the Indictment and Judgment and Commitment Order

from the United States District Court, Western District of Texas

(case number 2:99-CR-298-AM), and the registration documents

associated with that case:
 Case 2:21-mj-03005-DUTY Document 1 Filed 06/24/21 Page 5 of 9 Page ID #:5



           a.    On or about March 23, 1999, BROWN was arrested by

the U.S. Customs Service in Del Rio, Texas, for multiple counts

of Receiving Child Pornography.       On July 21, 2000, BROWN was

convicted in the United States District Court for the Western

District of Texas on five counts of violating 18 U.S.C.

§ 2252A(a)(2)(A) - Receiving Child Pornography.         Following his

conviction, BROWN was incarcerated for a term of 57 months.

           b.    On or about May 12, 2003, BROWN was released from

federal prison with a 36-month term of supervised release.           On

or about February 5, 2003, before BROWN’s release, BROWN signed

the Sex Offender and Treatment Notification form, which notified

him that “You are subject to registration as a sex offender in

any state which you reside, are employed, carry on a vocation,

or are a student.”

           c.    On or about April 1, 2004, BROWN was found to

have violated his conditions of supervised release and was

incarcerated for an additional 18 months.        On or about

October 1, 2004, BROWN was released, and on or about October 4,

2004, BROWN registered as a sex offender in Zavala County,

Texas.   On the Texas Department of Public Safety sex offender

registration form, BROWN acknowledged that “I have been notified

and understand the requirements of my duty to register as a sex

offender in Texas pursuant to the provisions set forth in

chapter 62 CCP (including article 62.04 CCP).         Failure to abide

by these requirements could subject me to criminal prosecution

pursuant to CCP, article 62.10.”       According to the form, BROWN

was required to verify his registration annually.
 Case 2:21-mj-03005-DUTY Document 1 Filed 06/24/21 Page 6 of 9 Page ID #:6



           d.     Texas records show that after BROWN’s single

registration in 2004, BROWN failed to register or verify his

registration in Texas.     A check of the National Crime

Information Center (“NCIC”) indicated BROWN had an extraditable

warrant (dated August 9, 2016) from the Zavala County Sheriff’s

Office in Texas for “Failure to Comply with Registration

Requirements Third Degree Felony” and “Full Extradition.” 1

     B.    Federal Agents Discover BROWN Living in the Central
           District of California Without Registering

     9.    On November 2, 2020, SA Baker informed me that BROWN

was believed to have relocated to Los Angeles, CA.          I queried

the California Sex Offender & Arson Registry (“CSAR”) and found

no record of BROWN ever registering in the state of California.

     10.   On December 9, 2020, I received a letter from the

California Department of Justice (“CAL DOJ”) Assessment Unit

stating that they had concluded that BROWN was required to

register in California for life as a sex offender per California

Penal Code 290.

     11.   On June 22, 2021, the Honorable Charles Eick issued

warrants in case numbers 2:21-mj-2975 and 2:21-mj-2976

authorizing the government to search BROWN’s residence (located

at St. Elmo Drive in Los Angeles, California) and person for

evidence, fruits, and instrumentalities of violations of 18

U.S.C. §§ 2252A(a)(2) (receipt and distribution of child


     1 I understand from speaking to HSI Special Agent (“SA”)
Derek Baker that on or about June 7, 2021, he contacted the
Zavala County Sheriff’s Office and determined that, while the
warrant is still active, the Zavala County Sheriff’s Office is
no longer seeking extradition of BROWN.
 Case 2:21-mj-03005-DUTY Document 1 Filed 06/24/21 Page 7 of 9 Page ID #:7



pornography); 2252A(a)(5)(B) (possession of and access with

intent to view child pornography); and 2250(a) (failure to

register as required by the Sexual Offender Registration and

Notification Act).    The warrants and affidavits in support

thereof are incorporated herein by reference.

     C.      BROWN Admits that He Failed to Register, that He
             Possesses Thousands of Videos Containing Child
             Pornography, and that He Intends to Flee the Country

     12.     On June 23, 2021, HSI and USMS agents, including SA

Baker and myself, executed the federal search warrants at

BROWN’s residence.    During the execution of these warrants, SA

Baker and I interviewed BROWN.      This interview was audio and

video recorded.    Based on my own recollection of the interview

and my review of the audio recording, I am aware of the

following:

             a.   SA Baker informed BROWN that he was not under

arrest, and could terminate the interview or leave the room.           SA

Baker read BROWN his Miranda rights, and BROWN agreed to waive

his rights.

             b.   BROWN confirmed his previous arrest and

conviction in Texas for Receipt of Child Pornography.          BROWN

claimed that although he registered as a sexual offender upon

his release, he was not aware he had to continue to register,

but instead that his probation officer had told him that he only

needed to register a single time when he was first released.

BROWN stated he permanently moved to California in October 2013

and has been residing in the state ever since that time.
 Case 2:21-mj-03005-DUTY Document 1 Filed 06/24/21 Page 8 of 9 Page ID #:8



             c.   When SA Baker asked BROWN whether he would find

any videos of child pornography on BROWN’s computer, BROWN

extended his hands towards SA Baker, as if to make it easier to

be handcuffed.    BROWN stated he possessed thousands of videos

containing child pornography.      BROWN then stated that if he were

not arrested, he would flee to where the government will not be

able to find him, such as a country that does not extradite.

             d.   I asked BROWN if he had researched registration

requirements for California.      BROWN stated that he did not, but

admitted to having researched what countries would allow a sex

offender, with his charges, into that specific country.           BROWN

stated that he had identified Russia as a country that would

allow him to enter.     BROWN stated he felt his prior charge was

not a crime since he was only viewing and not physically

touching a child in a sexual manner.       BROWN reiterated that he

didn’t register in California because he didn’t think he needed

to register in California.      When asked whether he did not

register because he did not think he had broken the law, he

answered affirmatively by nodding twice.

     13.     After the interview was concluded, SA Baker and I

turned off the recording equipment.       After the recording device

was turned off, BROWN made the following additional statements

which I personally witnessed:

             a.   I asked BROWN if he had an emergency contact in

the event of a medical situation.       BROWN stated that he did not

have an emergency contact, but he was about to have a medical

emergency.    BROWN was asked about what type of medical emergency
 Case 2:21-mj-03005-DUTY Document 1 Filed 06/24/21 Page 9 of 9 Page ID #:9



he was about to have, and he stated that he would do harm to the

law enforcement personnel conducting the search warrant and flee

out the window.

           b.     While at the residence, BROWN appeared to become

more agitated, and stated to SA Baker he would harm himself, or

someone else, if not arrested immediately.        BROWN also stated

that if released, he would find “one of you,” which I understood

to mean a law enforcement officer, and hurt them.

                             V. CONCLUSION

     14.   For all the reasons described above, there is probable

cause to believe that BROWN has committed a violation of 18

U.S.C. § 2250(a): Failure to Register Under the Sex Offender

Registration and Notification Act.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                   24th day of
telephone on this ____
June, 2021.



HONORABLE $/.$6$*$5
UNITED STATES MAGISTRATE JUDGE
